         Case 1:19-cv-02367-ABJ Document 29 Filed 11/15/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                   )
 PETER P. STRZOK,                  )
                                   )
                  Plaintiff,       )
                                   )                      Case No. 1:19-cv-2367-ABJ
         v.                        )
                                   )
 ATTORNEY GENERAL WILLIAM F. BARR, )
 in his official capacity, et al., )
                                   )
                  Defendants.      )
                                   )
                                   )

               UNOPPOSED MOTION TO EXTEND TIME TO RESPOND

       Defendants hereby move for an extension of time of one business day to respond to

Plaintiff’s complaint in the above-captioned matter. According to the Court’s October 23, 2019

Order, Defendants’ response is currently due today, Friday, November 15, 2019. Defendants

respectfully ask the Court to extend that deadline by one business day until Monday, November

18, 2019, due to an unforeseen complication preventing Defendants from finalizing their response.

       This is Defendants’ third request for an extension of time to respond to Plaintiff’s

complaint. Counsel for Defendants contacted counsel for Plaintiff, who indicated that Plaintiff

consents to Defendants’ request. Defendants do not anticipate the need to request any further

extensions of time with respect to Defendants’ response deadline.

Dated: November 15, 2019                            Respectfully submitted,

                                                    JOSEPH H. HUNT
                                                    Assistant Attorney General

                                                    MARCIA BERMAN
                                                    Assistant Branch Director
Case 1:19-cv-02367-ABJ Document 29 Filed 11/15/19 Page 2 of 2



                                  CHRISTOPHER R. HALL
                                  Assistant Branch Director

                                  /s/ Bradley P. Humphreys
                                  BRADLEY P. HUMPHREYS
                                  (D.C. Bar No. 988057)
                                  Trial Attorney, U.S. Department of Justice
                                  Civil Division, Federal Programs Branch
                                  1100 L Street, N.W.
                                  Washington, D.C. 20005
                                  Tel.: (202) 305-0878
                                  E-mail: Bradley.Humphreys@usdoj.gov
                                  Counsel for Defendants




                              2
          Case 1:19-cv-02367-ABJ Document 29-1 Filed 11/15/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                   )
 PETER P. STRZOK,                  )
                                   )
                  Plaintiff,       )
                                   )                        Case No. 1:19-cv-2367-ABJ
         v.                        )
                                   )
 ATTORNEY GENERAL WILLIAM F. BARR, )
 in his official capacity, et al., )
                                   )
                  Defendants.      )
                                   )
                                   )

                                     [PROPOSED] ORDER

         Having considered Defendants’ motion for extension of time, Plaintiff’s consent, and for

good cause shown, IT IS HEREBY ORDERED:

         The deadline for Defendants to respond to Plaintiff’s complaint is extended to November

18, 2019.

         SO ORDERED.



Dated:
                                                     Hon. Amy Berman Jackson
                                                     United States District Judge
